Broyles, P. J.,
concurring specially.
I concur with my associates that, under the facts of the case, including the statement of the accused, the court committed reversible error in refusing to instruct- the jury upon the law of involuntary manslaughter, a timely written request therefor having been presented. I am, however, not at all sure that the admission of the testimony as to the good character of the deceased Chinaman for peaceableness was erroneous, under all the peculiar and particular facts of this case. In his statement to the jury the defendant asserted' that on a former occasion in California, while asleep, he had been sandbagged by a couple of Chinamen and left in an unconscious condition; that afterwards, on the State Fair grounds in Mississippi, he was badly beaten over the head with some kind of a weapon by two Chinamen, and “I have been always afraid of them—'the Chinese people. I have always known they were treacherous, and I have never allowed them on the fair grounds in my career in Mississippi. . . . Last year, or year before last, I was associated with this fair (of the Southeastern Fair Association of Atlanta), and I absolutely refused Chinese concessions, on account of my fear [of] being thrown with them. . . Since my trouble in California I have.always been afraid of the Chinese race. I know them and have heard of them, and in my condition—This fellow [the deceased Chinaman], he used Chinese language I could not understand, and it appeared to me that he was trying to injure me with this weapon” (a two or three-pronged iron instrument used in cooking ice-cream cones). The defendant in his statement further said that without any'provocation on his (the defendant’s) part, the deceased, on the occasion of the fatal difficulty, “became very much enraged and excited, and then he struck at me with this [the cooking-iron], and I knocked the lick off with my arm, then' *66lie struck me again, .it stunned me right smart, struck me along here somewhere (indicating),, then I hit'him.”' According to the statement of the defendant .(and the jury had the right to believe it in preference to the sworn testimony), when'properly construed as a whole, the Chinese race was a treacherous and dangerous race of people, and the deceased was no exception in this respect, but was himself a violent and dangerous man. Moreover, in addition to these averments in the defendant’s statement, the secretary of the Southeastern Fair Association (who was the employer of the defendant) testified that on the afternoon of the fatal difficulty, and shortly after it liad occurred, the defendant told him that the deceased was “a dangerous Chinaman”, tliat he was “a very bad, dangerous fellow.” This evidence went to the jury without any objection from the State or the defendant, and on cross-examination by the defendant’s counsel the witness was questioned further about this statement of the defendant as to the deceased being a dangerous man. It is true that this witness was introduced by tbe State. It is also true that ordinarily the State can not prove the bad character of the deceased for violence,-and thus lay tbe foundation for proving his good character. But it must be remembered that in this instance the witness for the State did not himself testify that the deceased was a dangerous man, but testified that the defendant had so stated to him. Further, it does not appear from the record that the witness was asked by the State’s counsel as to what the defendant said about the dangerous character of the deceased, but the fair inference from the evidence is that the witness .(who was introduced in rebuttal, after the defendant had made his statement about being afraid of Chinamen, and that on account of this fear he had always refused concessions to Chinese on fair grounds) was asked merely if, when he instructed the defendant to draw up the contract between the Fair Association and the'deceased Chinaman for a concession on the fair grounds, the defendant had objected to this concession being granted, on account of his fear of the deceased. Under all these particular circumstances, the evidence as to_ the dangerous and violent character of the deceased having gone to the jury, I am not prepared to hold that it was error to allow the State to introduce witnesses to rebut this testimony by showing his good character for peaceableness.
*67As to the remaining special grounds of the motion for a new trial: Some of them are so incomplete as to require reference to other portions of-the record, and, under repeated rulings of this court and of the Supreme Court, can not be considered; the others, in my opinion, show no reversible error.